Citation Nr: 1500354	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches.

2.  Entitlement to an initial compensable disability rating for pseudofolliculits barbae (PFB).

3.  Entitlement to an initial compensable disability rating for bilateral pes planus.  

4.  Entitlement to an initial compensable disability rating for right foot hallux valgus. 

5.  Entitlement to an initial compensable disability rating for left foot hallux valgus. 

6.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1985 to January 2008.  

The April 2008 rating decision on appeal granted the Veteran's claims of entitlement to service connection for headaches, PFB, bilateral pes planus, right and left foot hallux valgus, and a right knee disability, all rated at 0 percent disabling, effective from February 1, 2008, the day after his separation from service.  

In a May 2009 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's right knee disability rating from 0 percent to 10 percent, effective from February 1, 2008.  In January 2011, he subsequently filed for a temporary disability rating based on the need for convalescence as the result of a December 2010 surgical procedure on his knee.  A May 2011 rating decision granted this temporary 100 percent disability rating, effective from December 15, 2010 to January 31, 2011.  The RO then continued his 10 percent disability rating, effective from February 1, 2011.  The Veteran appealed the May 2011 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.  

VA Records

In August 2012 the Board remanded the Veteran's claim to obtain the Veteran's complete treatment records from the Fayetteville VA treatment facility, dated since February 2008, and to afford the Veteran appropriate VA examinations.  The examinations were conducted in March 2013; however, updated VA treatment records from the Fayetteville VA treatment facility have not been associated with the Veteran's claims file.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, all treatment records from the Fayetteville VA treatment facility, dated since February 2008, must be associated with the Veteran's claims file.  The Board further notes that VA records from 2012 and 2013 added to the Veteran's file suggest that the Veteran has also received treatment at the El Paso VA treatment facility.  Therefore, all treatment records should also be obtained from that facility.

Board Hearing

Subsequent to the Board's August 2012 remand, the Veteran in February 2013 filed a substantive appeal of a May 2011 rating decision granting a temporary disability rating based on the need for convalescence from right knee surgery effective from December 15, 2010 to January 31, 2011 and continuing the 10 percent disability rating effective from February 1, 2011.

In his substantive appeal, the Veteran requested a Board videoconference hearing.  Therefore, the Board finds that the Veteran should be scheduled for a hearing solely on the issue of the temporary 100% disability rating from December 15, 2010 to January 31, 2011 and a 10 percent rating thereafter.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since February 2008, including from the Fayetteville and El Paso VA treatment facilities.

2. Schedule the Veteran for a Board videoconference hearing in his appeal of the May 2011 rating decision granting a temporary 100% disability rating from December 15, 2010 to January 31, 2011 and a 10 percent rating thereafter. 

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




